DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 7-10, 14-17, and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Lehikoinen et al. (US 2019/01288571 A1) discloses a motor assembly (abstract) comprising: a housing (housing 112; fig. 1A); a plurality of motors disposed within the housing (axial segments 302 of motor 300 are effectively a plurality of motors, as shown in fig. 3); and a drive shaft (shaft 364; fig. 3) comprising a plurality of interconnected drive shaft segments (para. [0041]; fig. 3); wherein each one of the drive shaft segments is driven by a different one of the motors connected to the drive shaft segment (see para. [0041]; as shown in fig. 3); wherein the plurality of motors (302) are arranged in a stack (as shown in fig. 3).
Furthermore, Regev (US 2017/0217600 A1) teaches wherein each one of the motors (para. [0112], regarding each EMM 400 can be a brushless coreless Axial-Flux motor; fig. 2) connected to the drive shaft segment (driveshaft 200; fig. 2) via an integrated overrunning clutch (see para. [0115] describing the clutch 610 in terms of a mechanical overrunning clutch; fig. 2).
Additionally, Kisovec (US 3,797,783 A) teaches wherein a first end of each of the drive shaft segments comprises a male plug (spline 45, plug 48; fig. 7A); wherein a second end of the drive shaft segments (top portion of rotor head 50; figs. 7 and 11) comprises a female receptacle for mating with one of the male plugs (col. 4, lines 15-17, regarding in its extended position, the rotor head 50 rides on a spline 45 of the rotor shaft 450 rotating within the mast 43); wherein the male plug of the drive shaft segment (364) driven by a first one of the motors in the stack is received into a female receptacle of the drive shaft segment driven by a next one of the motors in the stack (in Lehikoinen as modified by Kisovec below, shafts 364 of adjacent axial segments 302 are connected by male/female splined connections).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein a connector of the drive shaft driven by one of the motors in the motor stack engages with a connector of a gearbox.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647